BERDON, J.,
concurring. The majority is correct that based upon cases such as Wysocki v. Derby, 140 Conn. 173, 175, 98 A.2d 659 (1953), a municipal corporation is immune from liability when it performs a governmental function. The jurisprudential underpinnings of this immunity, however, is as antiquated as the roots of the doctrine. It had its beginning with the 1788 case of Russell v. Men of Devon, 100 Eng. Rep. 359 (1788). Russell was decided “at a time when the idea of the governmental corporate entity was still in a nebulous state, so that the action was brought in effect against the entire population of a county. In addition to lack of precedent and fear of a multiplicity of actions, the decision was based on the fact that there were no corporate funds out of which satisfaction of a judgment could be obtained, so that individual citizens would be required to pay.” 4 Restatement (Second), Torts § 895C, comment (c) (1979).
The landscape of municipal liability, corporate and employee, has obviously changed with the adoption of General Statutes § 52-557n, which codified § 13 of the Tort Reform Act of 1986, Public Acts 1986, No. 86-338. Section 52-557n provides in relevant part: “Except as otherwise provided by law, a political subdivision of the state shall be liable for damages to person or property caused by . . . [t]he negligent acts or omissions of such political subdivision or any employee, officer or *771agent thereof acting within the scope of his employment or official duties . . . -”1
Although the legislative history of § 52-557n is murky; see Sanzone v. Board of Police Commissioners, 219 Conn. 179, 188, 592 A.2d 912 (1991); whether the light will eventually shine on the law with respect to municipal and municipal employee liability in Connecticut remains to be seen. In his treatise, Professor Keeton points out that most states have abolished municipal immunity. W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 131, p. 1052. Indeed, “the American Law Institute now recognizes the rule to be that municipalities have no general immunity at all.” Id., citing 4 Restatement (Second), supra, § 895C.2 In adopting § 895C, the American Law Institute recognized “[t]he current of criticism. . . that it is better that the losses due to the tortious conduct of officers and employees should fall upon the municipality rather than upon the injured person and that the torts of public employees are properly to be regarded, as in other cases of vicarious liability, as a cost of the administration of government and should be borne by the public.” 4 Restatement (Second), supra, § 895C, comment (d).
The problem in this case is that the plaintiffs have neither argued before the trial court nor this court that *772§ 52-557n has changed the law on immunity and/or that we should adopt § 895C of the Restatement (Second) of Torts. Accordingly, these issues must be left to another day.
I concur in the result.

 In Sanzone v. Board of Police Commissioners, 219 Conn. 179, 192, 592 A.2d 912 (1991), this court held that the savings clause language “[ejxcept as otherwise provided by law” refers to state and federal statutes.


 Section 895C of the Restatement (Second) of Torts provides: “(1) Except as stated in Subsection (2), a local government entity is not immune from tort liability.
“(2) A local government entity is immune from tort liability for acts and omissions constituting
“(a) the exercise of a legislative or judicial function, and
“(b) the exercise of an administrative function involving the determination of fundamental governmental policy.
“(3) Repudiation of general tort immunity does not establish liability for an act or omission that is otherwise privileged or is not tortious.”